Citation Nr: 0111597	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00 - 12 069	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a bone spur, left heel.  

Entitlement to a compensable rating for chronic muscle strain 
of the right hip.  

Entitlement to service connection for cramping of the left 
leg as secondary to service-connected postoperative residuals 
of a bone spur of the left heel.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, diagnosed as degenerative disc disease with 
radiculopathy of the left lower extremity.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
service retirement in October 1996.  The veteran earned an 
Air Assault Badge and a Master Parachutist Badge during his 
periods of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February 1997 and 
February 2000 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law, set forth, in part, under the new  38 U.S.C.A. 
§ 5103A(a) through (d), including the provision of a medical 
examination, as well as a medical opinion, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record includes no evidence showing that the RO has 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC), and the service 
medical records which are contained in the claims folder 
appear to have been submitted by the veteran with his 
original benefit application.  In addition, those service 
medical records appear to be incomplete, and the RO should 
ask the National Personnel Records Center (NPRC) to make a 
further search for additional service medical records of the 
veteran, to include all reports of periodic medical histories 
and examinations during active service.  In addition, the RO 
should obtain the veteran's complete service administrative 
records, to include his Forms DA-20 and his complete 201 file 
for all periods of active service. 

The veteran's service medical records show that no pertinent 
defects or abnormalities were found on service entrance 
examination in September 1970, and he is entitled to the 
presumption of soundness at service entry.  An examination 
for Airborne training in February 1985 disclosed no pertinent 
abnormalities.  In August 1971, the veteran was seen for left 
lumbar muscle tenderness, and given a one week profile 
restricting physical training.  In March 1972, he injured his 
left ankle while jumping, with no findings on X-ray, and in 
September 1972 was seen for right foot and ankle pain.  In 
December 1972, the veteran was seen for non-radiating low 
back pain with moderate muscle spasm and reversal of the 
lumbar lordosis.  He was given paraforte and a profile 
restricting physical training.  In June 1973, the veteran was 
again seen for complaints of intermittent low back pain with 
recent exacerbation.  Examination disclosed tenderness in the 
lumbar area and reversal of the lumbar lordosis, with an 
assessment of low pain strain, and he was again prescribed 
paraforte.  In August 1981, the veteran was seen for 
complaints of left knee pain of two weeks' duration, with 
collapse on weight-bearing and a past history of knee 
problems.  The clinical assessment was rule out medial 
meniscus damage and chondromalacia, and he was given a 
profile restricting physical training and referred to a 
physician.  The report of that evaluation is not of record.

In January 1985, the veteran was seen with complaints of 
right-sided low back pain with radicular pain into the right 
buttocks, loss of flexion to the right, increased right 
lumbar paraspinal muscle tone, pelvic tilt, and tenderness on 
palpation over the right sacroiliac joint, assessed as 
lumbosacral strain.  The veteran was again seen several times 
in January 1985, with findings of right posterior rotation 
and sacroiliac dysfunction, diagnosed as back sprain.  In 
August 1986, the veteran sprained his right ankle, with 
swelling, pain on flexion and hyperextension, diagnosed as 
anterior strain with soft tissue trauma.  In July 1972, the 
veteran sustained an acute left dorsal triquetal avulsion 
fracture of the left wrist.  

In January 1989, the veteran was seen for complaints of right 
hip and left knee pain of two months' duration, especially on 
going up or down stairs.  Examination revealed tenderness 
over the right sacroiliac joint, with subluxation, and 
tenderness over the left patella, and X-rays of the right hip 
and left knee were ordered.  The clinical assessment was 
probable bursitis of the left knee.  The veteran was again 
seen in February 1989 for complaints of long-term left knee 
pain and right hip pain on sitting.  Examination of the left 
knee revealed a positive patellar compression test, 
tenderness over the lateral parapatella, and crepitus, with 
normal X-rays; tenderness over the right hip and the right 
gluteus medius, and pain on resisted abduction.  The clinical 
assessment was retropatellar syndrome, left knee, and right 
gluteus medius tendonitis/bursitis.  

On periodic examination in July 1992, the veteran complained 
of swollen and painful joints and broken bones, and the 
physician's summary noted that the veteran had been treated 
with Motrin for soreness and overuse syndrome of the left 
knee, and that he had broken his left wrist in July 1992 two 
years previously.  In August 1994, the veteran was seen with 
complaints of right hip pain for the past year, increasing 
over the last weeks and now symptomatic daily.  Examination 
disclosed tenderness over the right hip and intermittent 
paresthesias of the right leg, with an assessment of rule out 
stress fracture versus strain.  X-ray and bone scan of the 
right hip and pelvis disclosed no current abnormalities, but 
visualization of the lower lumbar spine suggested spondylosis 
at L5.  On periodic examination in October 1994, the veteran 
complained of lameness, broken bones, and experiencing hip 
pain on running long distances, and the physician's summary 
noted that the veteran's lameness was related to his history 
of occasional right hip pain, diagnosed as trochanteric 
bursitis, as well as a history of fracture of the wrist.  
Examination of the lower extremities noted a history of right 
hip pain, diagnosed as trochanteric bursitis.  

In May 1995, the veteran was seen for complaints of right hip 
pain of one year's duration, with a history of physical 
therapy and pain medication.  Examination disclosed a normal 
range of right hip motion, and he was given Motrin, 800 mgs. 
three times daily for pain, and instructed to continue 
exercises.  The assessment was chronic right hip pain.  In 
September 1995, the veteran complained of persistent left 
heel pain, and X-ray was ordered to rule out heel spur.  X-
ray of the left foot disclosed an enthesophyte of the left 
calcaneus along the plantar aponeurosis, diagnosed as a left 
calcaneal spur, and small osteophytes of the distal phalanx 
of the left great toe.  In November 1995, the veteran 
underwent a plantar fascia release procedure of the left 
foot, with a partial medial resection of the plantar fascia 
band just distal to the insertion of the plantar medial 
fascia into the calcaneus.  Postoperative edema resolved and 
the sutures were removed in December 1995.  

On service retirement examination in April 1996, the veteran 
complained of swollen and painful joints, broken bones, 
arthritis, rheumatism, or bursitis, bone joint or other 
deformity, recurrent back pain, foot trouble, and frequent 
trouble sleeping, and reported knee pain on squatting; 
inability to run or walk long distances without right hip 
discomfort and left foot pain; and that he was advised to 
have another left foot operation.  The physician's summary 
noted that the veteran had a history of dermatitis on both 
forearms thought to be related to exposure to the sun.  
Examination revealed a skin disorder, diagnosed as a crusty 
dermatitis on both forearms; pain and tenderness on palpation 
of the knees, the right hip, and the left heel; pain of the 
left shoulder and the left wrist; and low back pain.  In May 
1996, the veteran was seen for complaints of hip pain for 
years, diagnosed as bursitis, and prescribed Motrin, 800 mgs. 
three times daily for pain.  

The record shows that the veteran's initial application for 
VA disability compensation benefits (VA Form 21-526), 
received at the RO on November 12, 1996, sought service 
connection for bilateral defective hearing, for a skin 
disorder, and for disabilities of the low back, left hip, 
left knee, left ankle, left heel, right hip, and right knee.  
Reports of VA examinations, conducted in January 1997, 
disclosed that the examiners failed to review the veteran's 
service medical records in connection with the cited 
examinations, and the veteran was not examined for his low 
back disability.  The diagnoses on examination were high 
frequency sensorineural hearing loss; history of lumbosacral 
strain which is mild; chronic muscle strain, bilateral hip 
joints, with possible early degenerative arthritis in both 
joints with moderate to severe pain after sitting for two 
hours; history of bone spur removed from left heel with 
residual bone spur and tenderness with paresthesias secondary 
to surgery without sensory deficit; actinic keratosis of the 
bilateral forearms, identified as pre-cancerous lesions; 
chondromalacia patella of the left knee; and very mild 
chondromalacia of the right knee.  X-rays revealed a 
calcaneal bone spur on the left, and degenerative changes and 
osteophyte formation in the lower cervical spine.  

A rating decision of February 1997 granted service connection 
for bilateral defective hearing, for a skin disorder, for 
disabilities of the left knee and the right hip, and for 
postoperative residuals of a bone spur, left heel, all 
evaluated as noncompensably disabling.  That rating decision 
further denied service connection for disabilities of the low 
back, left ankle, left hip, and right knee on the grounds 
that those claims were not well-grounded.  The veteran was 
notified of the action taken, and of his right to appeal 
those determinations.  

The veteran subsequently submitted an additional service 
medical record from the podiatry service, Fort Leonard Wood, 
showing that in March 1996, a sports orthosis had been 
ordered for a postoperative plantar fascia release.  The 
Board notes that service medical records contained in the 
claims folder show that in November 1995, the veteran 
underwent a plantar fascia release procedure that did not 
involve shaving his left calcaneal heel spur, which continues 
to be manifested on radiographic studies.  A rating decision 
of March 1997 denied a compensable rating for the veteran's 
service-connected bone spur, left heel, and the veteran 
appealed that determination.  

The veteran failed to submit a timely Notice of Disagreement 
with the rating decision of February 1997, and that decision 
became final after one year.  However, in his belated Notice 
of Disagreement, the veteran raised issues of increased 
ratings for his service-connected chronic muscle strain, 
right hip, and chondromalacia patella, left knee, and noted 
that he was receiving treatment for his low back condition, a 
disability for which service connection had been denied.  
That Notice of Disagreement was timely filed with respect to 
the rating decision of March 1997 which denied a compensable 
rating for the veteran's service-connected bone spur, left 
heel, and a Statement of the Case was issued addressing that 
single issue.  

By RO letter of April 1998, the veteran was informed that 
service connection for a left hip, right knee, and low back 
condition had previously been denied; that to reopen those 
claims, he must submit evidence showing that those conditions 
were incurred in or aggravated during service; and that 
evidence of the current status of a disability for which 
service connection had been denied was not new and material 
evidence to establish service connection.  

Additional evidence added to the record after the rating 
decision of February 1997 includes the following:
The veteran underwent additional VA orthopedic examination in 
May 1998.  That examination was conducted without review of 
the veteran's service medical records, but cited a history 
offered by the veteran of making multiple parachute jumps 
while on active duty.  He reported undergoing surgery for a 
bone spur in about 1994, with the subsequent onset of 
persistent right hip and low back pain, radiating down the 
back of the left leg, and interfering with sleep.  He 
asserted that an MRI revealed ruptured and bulging discs at 
L5-S1.  A limping gait, limitation of lumbar motion, and an 
absent left Achilles' reflex were noted on examination.  X-
rays disclosed marginal osteophyte formation at multiple 
levels, especially at L4, with mild sclerosis of the 
posterior elements, and mild disc space narrowing at L5-S1.  
The diagnoses were intervertebral disc disease; radicular 
pain, secondary to intervertebral disc disease; bone spur of 
left heel; chondromalacia, left knee, slight; muscle strain, 
right hip, not found (this was actually radicular pain from 
disc disease) [sic].  

In an addendum to the May 1998 examination report, dated in 
August 1998, the examiner stated that on VA examination in 
May 1997, the examiner felt that the veteran has a chronic 
muscle strain in bilateral hip joints that was possibly due 
to early degenerative arthritis, while subsequent X-rays 
showed no bony abnormalities of the hips.  On VA examination 
of the veteran in May 1998, the examiner did not find 
evidence of muscle strain of the hip, but found evidence that 
the veteran's pain was actually radicular in nature and 
stemming from his intervertebral disc disease.  It was 
further noted that the veteran had documented radicular pain 
in the past.  The examiner expressed the opinion that the 
veteran's hip pain was secondary to his intervertebral disc 
disease and was not secondary to hip muscle strain; that 
chronic hip muscle strain would be a very unusual orthopedic 
problem; and that intervertebral disc disease with radicular 
pain would be very typical with the veteran's history.  In a 
subsequent addendum, the VA examiner stated that the range of 
motion of the veteran's left knee was to 120 degrees of 
flexion, while the right knee flexion was accomplished to 130 
degrees, with no evidence of deformity or effusion.  

A rating decision of August 1998 denied compensable 
evaluations for the veteran's service-connected 
chondromalacia patella of the left knee and chronic muscle 
strain, right hip.  The veteran was notified of those 
determinations by RO letter of August 1998.  No action was 
taken with respect to the additional evidence obtained 
pertaining to his low back disability with radicular pain.  
The veteran was informed of the action taken and of his right 
to appeal by RO letter of August 1998.  

In a letter received at the RO on June 18, 1999, the veteran 
asked that his claims be reevaluated, stating that his foot, 
left leg, hips and lower back had worsened since his last 
evaluation, and that he had been unable to work for the past 
three months due to his chronic problems.  He submitted a 
medical record release authorization (VA Form 21-4142) for 
Fort Leonard Wood Army Hospital.  The RO failed to provide VA 
Form 21-8940 to the veteran for completion and submission.  

By RO letter of July 1999, the veteran was informed that 
service connection for a left hip and low back condition had 
previously been denied; that reconsideration of that decision 
required that new and material evidence be submitted showing 
the condition was due to military service, or aggravated 
beyond a normal progression during service; and that the RO 
had no basis upon which to reevaluate those claims.  The 
veteran was further informed that he should submit new and 
material evidence showing that those disabilities originated 
or were aggravated during service, and that the best type of 
evidence would be statements from doctors or hospitals that 
had treated him for the claimed conditions.  The RO 
subsequently requested medical records of the veteran from 
Fort Leonard Wood Army Hospital covering the period from July 
1998 to June 1999.  

Medical records of the veteran from Fort Leonard Wood Army 
Hospital show that the veteran was seen in June 1997 for 
complaints of left thigh pain, diagnosed as probable muscle 
strain.  An MRI scan of the lumbar spine in February 1998 
revealed a mild diffuse degenerative lumbar spondylosis; mild 
central vertebral canal stenosis at the L4 disc level in 
conjunction with mild ligatum flavum hypertrophy and facet 
arthritis; a small left paracentral L5 disc protrusion with 
probable effacement upon the proximal left S1 nerve root 
within the vertebral canal, with left lower extremity 
radiculopathy by history.  The veteran was subsequently seen 
with complaints of low back pain for years, with numbness of 
the left lower extremity, recently increasing in severity and 
shown by MRI to be abnormal vertebral discs.  Examination 
disclosed posterior left lower extremity symptoms, absent 
left Achilles' jerk, and X-ray evidence of decreased disc 
space at L5-S1.  The clinical assessment was history of L5-S1 
radicular symptoms associated with the L5-S1 nerve root and 
suspected tight hamstrings.  

Additional medical records of the veteran from Fort Leonard 
Wood Army Hospital show that the veteran was seen in seen in 
September 1998 for recurrent low back pain, with MRI findings 
of a herniated disc with radiation into the left buttock, 
posterior thigh and lower calf, and only short-term relief 
from steroid injections.  Examination disclosed decreased 
lumbar flexion, positive straight leg raising on the left, 
and diminished left plantar reflexes.  The assessment was 
history of herniated nucleus pulposus, symptomatic.  X-ray of 
the lumbar spine in October 1998 revealed intervertebral disc 
space narrowing at L5-S1, with end plate osteophytes at the 
L3-4 and L4-5 levels, diagnosed as degenerative joint disease 
involving L3-4, L4-5, and L5-S1.  The veteran was again seen 
in June 1999 with complaints of chronic low back pain with 
acute flare-ups, radiating into his lower extremity and 
causing problems with rising from a seated position.  The 
impression was low back pain, flare-up with increased pain.  
He was also seen in June 1999 for complaints of left heel 
pain and cramping of the left calf, and findings of 
tenderness at an incision site inferior to the left calcaneal 
surface.  

Private treatment records dated in February 1998 show that 
the veteran was seen for complaints of left sciatica, with 
intermittent pain radiating down his left leg and into his 
calf, with difficulty in sitting.  Examination disclosed 
positive straight leg raising on the left at 30 degrees, pain 
on dorsal flexion of the foot, 2+/4 patella and Achilles' 
reflexes on the left, and 4/5 muscle strength in the left hip 
flexors and extensors versus 5+/5 on the right.  X-rays 
revealed marginal osteophytes at L1, minimal osteophytes at 
L2 and L3, narrowing of the L5-S1 disc space, possibly 
congenital, and tiny marginal osteophytes on the sacroiliac 
joints.  He was treated with steroid injections.  Another X-
ray of the lumbar spine disclosed mild L3 degenerative disc 
disease and mild facet arthritis of several levels in the 
inferior lumbar spine.  The report cited the February 1998 
MRI findings of mild diffuse degenerative lumbar spondylosis; 
mild central vertebral canal stenosis at the L4 disc level in 
conjunction with mild ligatum flavum hypertrophy and facet 
arthritis; a small left paracentral L5 disc protrusion with 
probable effacement upon the proximal left S1 nerve root 
within the vertebral canal, with left lower extremity 
radiculopathy by history.  

A report of VA orthopedic examination, conducted in November 
1999, shows that the examiner reviewed a portion of the 
veteran's service medical records, but not his postservice 
medical records.  The examiner noted that the veteran's 
service medical records showed that he was seen on multiple 
occasions during active service for muscles spasms of the 
back, and for left hip, left leg, left knee and left foot 
problems.  He cited a history offered by the veteran of 
making numerous parachute jumps while on active duty, with 
bruises, stiffness, joint pain, back pain, and other 
problems.  The veteran currently complained of pain in the 
lower back, radiating down the left buttock and back of his 
left leg into the foot, causing pain on hip flexion, and on 
prolonged sitting, standing or walking; inability to run or 
to play racketball; and requiring that he take Motrin, 800 
mgs. three times daily.  He further related that he underwent 
left heel surgery while on active duty, resulting in numbness 
on the bottom portion of his left heel, and that he 
experienced pain, stiffness, weakness, and giving way of the 
left knee on repeated running or exercise.  

On examination, the veteran walked with a limp, favoring the 
left side, and was unable to maintain a particular position 
for a prolonged period, but had to frequently stand or change 
position.  Examination disclosed tenderness to palpation over 
the paraspinal region o the left, while forward flexion was 
limited to 72 degrees, backward extension to 20 degrees, and 
lateral flexion to 14 degrees, bilaterally.  Range of right 
hip motion was to 28 degrees on lateral abduction and 80 
degrees on forward flexion, while left hip motion was to 24 
degrees on lateral abduction and 60 degrees on forward 
flexion.  Range of knee motion on the left was from 0 degrees 
on extension to 112 degrees on flexion, with crepitance on 
palpation, and on the right from 0 degrees extension to 120 
degrees of flexion, with no ligamental laxity and a negative 
drawer's sign, bilaterally.  Circumferential measurements 
were essentially equal at thighs and calves, motor strength 
was normal, bilaterally, and reflexes were normal except for 
an absent left Achilles' reflex.  Range of ankle motion was 
to 14 degrees on dorsiflexion and 32 degrees on plantar 
flexion on the left, and to 14 degrees on dorsiflexion and 34 
degrees on plantar flexion on the right.  A 4 cm. round area 
of paresthesias was found on the bottom of the left heel, and 
a pale, flat, 3 cm. non-disfiguring scar was noted over the 
medial portion of the left foot.  An X-ray of the left foot 
revealed plantar calcaneal bone spurs, while X-rays of the 
left knee and left hip were negative.  The diagnoses were 
lumbosacral arthritis, mild spondylosis, and radiculopathy by 
history; left leg sciatica, with no evidence of degenerative 
joint disease on X-ray; chondromalacia of the left knee; 
paresthesias of a small portion of the left heel; and no 
physical evidence of chronic right hip strain.  

A rating decision of February 2000 granted an increased 
rating of 10 percent for chondromalacia patella of the left 
knee; an increased rating of 10 percent for postoperative 
residuals of a bone spur, left heel; and denied a compensable 
rating for chronic muscle strain, right hip.  The veteran was 
notified of those determinations and of his right to appeal 
by RO letter of March 3, 2000.  

In his Notice of Disagreement, received in March 2000, the 
veteran took issue with the evaluation for his service-
connected left heel and right hip disabilities, and raised 
additional issues, to include a claim of service connection 
for cramping of the left leg as secondary to service-
connected postoperative residuals of a bone spur of the left 
heel, and reopened claims for service connection for a left 
hip and a low back disability, both of which he attributed to 
making over 250 parachute jumps during his military service.  

In an RO letter of April 2000, the veteran was again notified 
that his claims for service connection for a left hip and low 
back disability had been previously denied, that he had been 
informed of that action by letter of February 14, 1997; that 
he had not filed a timely appeal of that decision; and that 
such denial had become final after one year.  He was further 
informed that new and material evidence was required to 
reopen those claims; that such evidence should show that 
those disabilities originated or were aggravated during 
service; that medical records from doctors or hospitals who 
treated him for the claimed conditions was the best evidence; 
and that evidence of recent treatment would only establish 
the current existence of the claimed condition and not 
incurrence or aggravation in service.  The veteran was 
provided a Statement of the Case addressing the issues of 
entitlement to a rating in excess of 10 percent for 
postoperative residuals of a heel spur, left foot, and 
entitlement to a compensable rating for chronic muscle 
strain, right hip.  The veteran perfected his appeal with 
respect to those issues by submission of his Substantive 
Appeal (VA Form 9) in May 2000.  

The Board finds that the RO has failed to address the newly 
raised issue of entitlement to service connection for 
cramping of the left leg as secondary to service-connected 
postoperative residuals of a bone spur of the left heel, or 
the issues of whether the veteran has submitted new and 
material evidence to reopen claims for service connection for 
a low back disability, diagnosed as degenerative disc disease 
with radiculopathy of the left lower extremity, and for 
service connection for a left hip disability.  In making the 
latter determinations, the RO is hereby notified that all 
additional medical evidence and opinion received at the RO 
subsequent to the rating decision of February 1997 must be 
considered in reaching its determinations.  In addition, the 
VA examiners should distinguish the disability resulting from 
the veteran's postoperative residuals of a plantar fascia 
release procedure from that which is due to a bone spur of 
the left heel.  

Thereafter, the RO should schedule additional VA examinations 
of the veteran for his service-connected disabilities as well 
as for the disabilities for which service connection is 
sought on a direct or secondary basis.  The Court has held 
that in evaluating a service-connected disability, functional 
loss due to pain under  38 C.F.R. § 4.40 (2000) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under  38 C.F.R. § 4.45 (2000) 
must be considered.  With any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to affected 
joints.  Muscle spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  The Court also held that, when a 
Diagnostic Code does not subsume  38 C.F.R. §§ 4.40 and 4.45, 
as in this case, those provisions are for consideration, and 
that the rule against pyramiding set forth in  38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

On remand, the RO must address those issues in the first 
instance, adjudicate the claim for service connection for 
cramping of the left leg as secondary to service-connected 
postoperative residuals of a bone spur of the left heel, and 
determine whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a low back disability, diagnosed as 
degenerative disc disease with radiculopathy of the left 
lower extremity, and for service connection for a left hip 
disability.  If those claims are denied, the RO should issue 
a Supplemental Statement of the Case addressing all such 
issues, including a clear statement of reasons and bases for 
any adverse determinations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).  The 
veteran is hereby informed that the best evidence to support 
his claims for service connection would be a statement from a 
private or VA physician who had reviewed his service and 
postservice medical records, and who expresses an opinion 
that it is at least as likely as not that his current 
disabilities were caused or worsened while on active duty.   

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private, military, and VA health care 
providers from whom he has received 
treatment for any claimed disability 
since the date of service separation on 
October 31, 1996.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the Mercy Medical Group of South Central 
Missouri, as well as all clinical records 
of treatment of the veteran at Fort 
Leonard Wood Army Hospital from January 
1966 to the present time.  The RO should 
further obtain all clinical records 
pertaining to treatment of the veteran at 
the VAMC, John Cochran, since the date of 
service separation on October 31, 1996.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records of the veteran, to 
include all reports of periodic medical 
histories and examinations during active 
service.  In addition, the RO should 
obtain the veteran's complete service 
administrative records, to include his 
Forms DA-20 and his complete 201 file for 
all periods of active service. 

3.  The appellant must be informed by RO 
letter that he has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).  That 
letter must inform the veteran that the 
best evidence to support his claims for 
service connection would be statements 
from private or VA physicians who have 
reviewed his service and postservice 
medical records, and who express an 
opinion that it is at least as likely as 
not that any claimed disability was 
caused or worsened by trauma or pathology 
incurred in or aggravated while on active 
duty.  The veteran must further be 
provided VA form 21-8940 for his use 
should he wish to claim a total 
disability rating based on 
unemployability due to service-connected 
disabilities.  

4.  The veteran must be afforded 
additional VA specialist examinations by 
orthopedic and neurologic physicians who 
are qualified to diagnose and evaluate 
his low back disability; his 
postoperative residuals of a bone spur of 
the left heel; his right and left hip 
disabilities; and his cramping of the 
left leg, claimed as secondary to his 
postoperative residuals of a bone spur of 
the left heel.  The examining orthopedic 
and neurologic specialists must be 
provided a copy of the text of this 
Remand order, and must review the 
veteran's complete service medical 
records, including all reports of 
examination or treatment for any 
orthopedic or neurologic disorder during 
active service, as well as all 
postservice private, military, and VA 
medical records prior to their 
examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be implemented, to 
include MRI scans of all symptomatic 
joints, and the clinical findings 
reported in detail.  The examining 
physicians must address matters of 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of a joint as provided in  
38 C.F.R. part 4, §§ 4.40, 4.45, and 4.59 
(2000).  The examining orthopedic and 
neurologic physicians should further 
offer their opinions as to whether it is 
at least as likely as not that any 
current disability of the veteran's low 
back and left hip was caused or worsened 
by trauma or pathology while on active 
duty, or to include whether his left hip 
symptoms are related to his left-sided 
radiculopathy.  The examiners should also 
distinguish the disability resulting from 
the veteran's postoperative residuals of 
a plantar fascia release procedure from 
that which is due to a bone spur of the 
left heel; determine whether or not the 
veteran has bursitis or arthritis of 
either hip that is related to inservice 
trauma or pathology; and determine 
whether his cramping of the left leg is 
caused or worsened by his postoperative 
residuals of a bone spur of the left heel 
or other service-connected disability.  A 
full rationale must be provided for all 
opinions expressed.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examiners failed to indicate that they 
reviewed the veteran's complete service 
medical records and postservice medical 
records, or if any requested opinions 
were not provided, appropriate corrective 
action should be implemented prior to 
returning the case to the Board.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

7.  Thereafter, the RO should 
readjudicate the issues of increased 
ratings for postoperative residuals of a 
bone spur, left heel and for chronic 
muscle strain of the right hip; 
adjudicate the issue of service 
connection for cramping of the left leg 
as secondary to service-connected 
postoperative residuals of a bone spur of 
the left heel; and adjudicate the issues 
of whether new and material evidence has 
been submitted to reopen claims for 
service connection for a low back 
disability, diagnosed as degenerative 
disc disease with radiculopathy of the 
left lower extremity, and for a left hip 
disability.  If necessary, the RO should 
assign separate ratings for orthopedic 
and neurological disability of the left 
foot and/or heel.

If the benefits sought on appeal remain denied, the appellant 
and his representative should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

















 



